DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer (TD)
The terminal disclaimer filed on 04/18/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior arts, Tran et al. (US 11190680), Sadanand et al. (US 2020/0145623), Wang et al. (US 2019/0065910), Delgo et al. (US 2010/0070483), alone or in combination fail to explicitly disclose a system configured for converting video information into electronic output files, the system comprising: one or more hardware processors configured by machine-readable instructions to: obtain video information defining one or more videos, the one or more videos including a particular video, the particular video including video content having a progress length, the video content including visual content viewable as a function of progress through the progress length, wherein the visual content has a first electronic format, wherein the progress length is less than 1 minute when viewed at a frame rate between 20 frames per second and 60 frames per second, wherein the video content has been captured by one or more capture devices; select a subset of the visual content included in the video content of the particular video, wherein the subset is at least 20 times smaller than the visual content; perform object detection to detect one or more objects in the selected subset, wherein the object detection includes multiclass classification of a set of classes, wherein the set of classes includes a first class that represents living entities; perform motion detection to detect a movement for at least one of the one or more objects in the selected subset, responsive to the object detection detecting one or more detected objects; and generate and store an electronic output file, responsive to the motion detection detecting the movement, wherein the electronic output file is in a second electronic format, and wherein the electronic output file includes one or more representations of the detected movement, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        06/27/2022